DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention Ia claims 1-10 in the reply filed on 9/23/21 is acknowledged.  The traversal is on the ground(s) that the restriction errs.  This is not found persuasive because:
Applicant argues 1 pg 8 top half that invention I recites fuel rail and solenoid in claims 9,10,13,14.  However, examiner finds no where method group Ib claims 1-17 is a fuel rail solenoid valve or combination of fuel rail and solenoid valve present.  Note group Ia claim 10 merely recites a solenoid, no valve.  With respect to argument 2, which is optional due to “or” statement, the apparatus can practice another process of continually reducing a flow speed of a total flow which the claimed process does not.
Applicant argues 1 pg 8 bottom half against the subset restriction that “recites elements that overlap” in claims 11 and 12.  However examiner finds the argued overlap elements are not the same nor do they include all the cited elements in the restriction.  Applicant argues that “separate utility” was not identified.  However, the restriction requirement clearly set forth “The subcombination has separate utility such as both a main portion and an end ramp portion while combination does not.”
The requirement is still deemed proper and is therefore made FINAL.
Drawings
Figures 5,11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ishikura et al US 2017/0276125.
In Re 1-10 Ishikura teaches
1. (Original) A method, comprising: 
during an output stroke of a cam-driven direct injection fuel pump of an engine (title fig 1 10 abstract), maintaining a drive speed (cam speed directly proportional to drive speed, when drive speed constant cam speed constant, fig 2) of the cam-driven direct injection fuel pump while continuously reducing a flow speed of a total flow of fuel from the cam-driven direct injection fuel pump for at least 
2. (Original) The method of claim 1, wherein continuously reducing the flow speed of the total flow of fuel includes reducing the flow speed at a first constant rate during a main portion (fig 3 solid line cam speed, compression range, from peak speed to 90) of the output stroke and transitioning to reducing the flow speed at a second constant rate during an end ramp portion of the output stroke (from 90 to end of Tcomp solid line fig 3).  
3. (Original) The method of claim 2, wherein the output stroke includes a beginning ramp portion (from 0 to peak cam speed fig 3), with the main portion occurring between the beginning ramp portion and the end ramp portion, and with a duration of the beginning ramp portion being longer than a duration of the end ramp portion (see fig 3).  
4. (Original) The method of claim 3, wherein a magnitude of the second constant rate is greater than a magnitude of the first constant rate, and wherein transitioning to reducing the flow speed at the second constant rate includes reducing the flow speed at a non-constant rate through an end transition portion between the main portion and the end ramp portion (fig 3, note exact same relationship of Ishikura fig 3 cam speed to instant fig 7).  
5. (Original) The method of claim 4, further comprising increasing the flow speed of the total flow of fuel from the cam-driven direct injection fuel pump during the output stroke at the beginning ramp portion (cam speed positive during compression range, increasing at 0).  
6. (Original) The method of claim 5, further comprising directly transitioning from increasing the flow speed of the total flow of fuel from the cam-driven direct injection fuel pump during the output stroke at the beginning ramp portion to reducing the flow speed at the first constant rate during the main portion (fig 3).  

8. (Currently amended) The method of claim 7, wherein the flow speed of the total flow of fuel from the cam-driven direct injection fuel pump during a main portion of the Page 3 of 9Application No. 16/839,398 Application Filing Date: April 3, 2020 Docket No. 84235074output stroke is less than (compression range peak and average is less than suction range as illustrated in fig 3) a flow speed of the fuel flowing to the cam-driven direct injection fuel pump during an intake portion of the intake stroke.  
9. (Original) The method of claim 1, further comprising directing the total flow of fuel from the cam-driven direct injection fuel pump to a fuel rail (3) of the engine for at least a portion of the total duration of the output stroke.  
10. (Original) The method of claim 9, wherein directing the total flow of fuel from the cam-driven direct injection fuel pump to the fuel rail includes energizing a solenoid (60) of the cam-driven direct injection fuel pump throughout the portion of the total duration of the output stroke, where a length of the portion of the total duration is based on the flow speed of the fuel (paras 37-39, pressure a measure of speed).

Claim Rejections - 35 USC § 102 – Duplicate rejections
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yamazaki et al US 6,694,952.
In Re 1-10 see Yamazaki figs 1-4, cols 1-10, especially figs 1 and 3b plunger speed, fig 3b, note exact same relationship of Yamazaki fig 3 cam speed to instant fig 7.

1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Amann et al US 5,345,916.
In Re 1-10 see Amann figs 1-6, cols 1-8, especially figs 1 and 5b,5d pumping rate mm^3/deg, fig 5b,5d, note exact same relationship of Amann fig 5b,5d cam speed to instant fig 7. Rail 22, solenoid 58/82.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CARL C STAUBACH/Primary Examiner, Art Unit 3747